        Case 1:19-cv-01796-PEC Document 98 Filed 12/30/19 Page 1 of 2




          In the United States Court of Federal Claims
                                      No. 19-1796C

                             (E-filed: December 30, 2019)

                                          )
 AMAZON WEB SERVICES, INC.,               )
                                          )
              Plaintiff,                  )
                                          )
 v.                                       )
                                          )
 THE UNITED STATES,                       )
                                          )
              Defendant,                  )
                                          )
 and                                      )
                                          )
 MICROSOFT CORP.,                         )
                                          )
              Intervenor-defendant.       )
                                          )

                                        ORDER

        On December 27, 2019, defendant filed an unopposed motion for leave to file the
sealed administrative record via hard drive, or in the alternative, via DVD. See ECF No.
92. Therein, defendant explains that it seeks this extraordinary relief due to both the
volume of the record—which consists of “hundreds of individual documents, over
200,000 pages, and over 100 gigabytes of data, including a large quantity of multimedia
files.” Id. at 1. Defendant states that it has consulted with the court’s case
management/electronic case filing (CM/ECF) system help desk with regard to the
viability of filing the record electronically, and was advised that the court’s CM/ECF
system could not accommodate the multimedia files. See id. at 2.

       Defendant requests permission to file the administrative record on an external hard
drive. Defendant states that if permitted to do so, the “[d]ocuments can be organized
neatly and sequentially by tab number, rather than filing combined PDF files that span
multiple tabs.” Id. at 5. To facilitate this filing, defendant proposes to use an “Ironkey
model 100 [hard drive, that] is compliant with the Federal Information Processing
Standards (FIPS) 140-2, with Level 3 validation. The drive features AES 256-bit
         Case 1:19-cv-01796-PEC Document 98 Filed 12/30/19 Page 2 of 2



encryption to provide additional security, yet does not require the installation of drivers
or other software to access the data loaded onto the drive.” Id.

       For good cause shown, defendant’s unopposed motion for leave to file the
administrative record via hard drive, ECF No. 92, is GRANTED. On or before January
3, 2020, defendant shall FILE a notice of filing the administrative record, attaching an
index of the record as it appears on the hard drive in this matter; and, FILE the physical
hard drive (on the hardware indicated above) of the administrative record with the
clerk’s office. In addition, defendant shall DELIVER two duplicative versions of the
hard drive for chambers use.

       IT IS SO ORDERED.
                                           s/Patricia E. Campbell-Smith
                                           PATRICIA E. CAMPBELL-SMITH
                                           Judge




                                              2
